Citation Nr: 0709483	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had recognized active service from September 1941 
to January 1943 and from December 1943 to June 1946.  He was 
a prisoner of war (POW) of the Japanese Government from May 
1942 to January 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In March 2006, the 
veteran and his grandson provided testimony from the RO at a 
video conference hearing before the undersigned.  In March 
2006, the Board remanded the veteran's appeal for further 
evidentiary development.  

Initially, the Board notes that an earlier July 1991 Board 
decision denied entitlement to service connection for peptic 
ulcer disease.  However, peptic ulcer disease as well as his 
depression is a POW presumptive disease.  See 38 C.F.R. § 
3.309(c) (2006).  The U.S. Court of Appeals for Veterans' 
Claims held in Suttman v. Brown, 5 Vet. App. 127 (1993), that 
the new and material evidence requirement does not apply to 
claims of service connection for the POW presumptive diseases 
listed in 38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  
Accordingly, the Board, as the RO did, will consider the 
issue without regard to finality of a prior RO decision.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

A review of the claims files shows that it raises an informal 
claim of entitlement to service connection for diabetes 
mellitus, Type II.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The competent evidence is in approximate equipoise as to 
whether the veteran, a former POW, has a current diagnosis of 
peptic ulcer disease.

2.  The preponderance of the competent evidence is against 
finding that the veteran has a current diagnosis of 
depression.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease is presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Claimed depression was not incurred or aggravated during 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in October 2001, prior to the 
appealed from August 2002 rating decision, as well as the 
subsequent written notice provided in November 2003, March 
2004, and April 2006, informed the veteran to submit all 
relevant evidence in his possession and of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).

While the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal should service 
connection be granted in accordance with the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the failure 
to provide this notice is harmless because the preponderance 
of the evidence is against the appellant's claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

In view of the above, the Board finds that the RO complied 
with VA's duty to assist the veteran.  38 U.S.C.A. § 5103(a); 
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service medical records and 
service personnel records as well as all identified and 
available post-service medical records, including his records 
from Sutter Delta Medical Center, Manila Doctors Hospital 
including his records from Dr. PA, Dr. RLI, Dr. SRK, Dr. PA, 
Dr. EBC, (initials used to protect the veteran's identity) 
Santo Tomas University Hospital, Veterans Memorial Medical 
Center, Springhill Medical Group, and the Manila and Diliman 
VA Medical Centers.  Moreover, the Board finds that the 
examinations provided the veteran in February 2000, March 
2004, August 2006, and Separation 2006 were thorough in 
nature and contain opinions addressing the nexus question 
which opinions are supported by a review of the record and a 
rationale.  Furthermore, in December 2003, the veteran 
notified the RO that he had no additional evidence to file in 
support of his claims.  There is no further duty to provide 
an examination or obtain a competent opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

While the veteran testified in March 2006 that he could 
obtain private treatment records which would document his 
current diagnosis and/or treatment for peptic ulcer disease 
and depression, and the appeal was remanded, in part, in 
March 2006 to provide him an opportunity to obtain these 
records or provide VA with authorizations to obtain these 
records on his behalf (see VA letter dated in April 2006), no 
records or authorizations were thereafter received from the 
veteran.  Therefore, because "the duty to assist is not 
always a one-way street" and because "if a veteran wishes 
help he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence," the Board finds that 
adjudication of his claim may go forward without another 
request for these records.  See Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991). 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp, supra.  

The Claims

The veteran contends that his peptic ulcer disease and 
depression were caused by his military service, including his 
time as a POW.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304 (2006).

Also, certain chronic diseases, including a psychosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

As a POW for more than 30 days, this veteran has a lifetime 
presumption for peptic ulcer disease and depressive neurosis 
provided that the disease manifests itself to a compensable 
degree at any time after discharge.  38 C.F.R. § 3.309(d) 
(2006).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

                                         Peptic Ulcer Disease

The service medical records were negative for complaints, 
diagnoses, or treatment related to peptic ulcer disease.

The veteran's first post-service VA examination in September 
1987 was negative for a diagnosis of peptic ulcer disease.  

An October 1989 VA examiner opined that the he did not find 
evidence of peptic ulcer disease. 

August 1982 to September 1982 treatment records from Veterans 
Memorial Medical Center, along with October 1997 to November 
1999 treatment records and a letter from Dr. RLI show that 
the veteran was treated for peptic ulcer disease.  

A February 2000 VA stomach examiner diagnosed "duodenal bulb 
deformities with suspicious ulcer niche."  That examiner 
ordered further studies which apparently were not thereafter 
conducted.

A March 2004 VA stomach examiner found no evidence of peptic 
ulcer disease, and an April 2004 upper gastrointestinal study 
was negative for any evidence of peptic ulcer disease.  

Following a VA gastrointestinal examination in September 
2006, it was reported that the veteran was anemic with an 
11.3 gm/dL hemoglobin, occult blood was positive 1 out of 3, 
and it was noted that "we can not entirely rule out active 
PUD (peptic ulcer disease)".  An October 2006 radiographic 
report shows that another upper gastrointestinal examination 
of the veteran was normal.  

As to whether the veteran has a current diagnosis of peptic 
ulcer disease, the Board finds that there is no question the 
veteran was treated for peptic ulcer disease and as recently 
as February 2000 there was X-ray evidence of duodenal bulb 
deformities with a suspicious ulcer niche.  While subsequent 
examinations either ruled out the claimed disability or did 
not result in a firm diagnosis, the most recent examination 
indicated that the veteran was anemic, there was some 
evidence of rectal bleeding and a diagnosis of peptic ulcer 
disease could "not be entirely ruled out".  With 
consideration of the veteran's history as summarized above 
and the most recent examination findings, the Board finds 
that the competent evidence is in relative equipoise as to 
whether the veteran has a current diagnosis of peptic ulcer 
disease.  With application of the doctrine of reasonable 
doubt and the lifetime presumptive provisions that applies to 
this former POW, service connection for peptic ulcer disease 
is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.307, 
3.309(c).
                                                  Depression

The service medical records were negative for complaints, 
diagnoses, or treatment related to a psychiatric disorder, to 
include depression.

The veteran's first post-service VA examination in September 
1987 was negative for a diagnosis of depression.

The November 1999 letter from Dr. RLI shows that the veteran 
was diagnosed with depression.

February 2000 and August 2006 psychiatric VA examiners found 
no evidence of any mental disorder, including a depressive 
disorder.  The latter examiner noted some age related mild 
decline in cognitive functioning.

As to whether the veteran has a current diagnosis of 
depression, the Board gives more weight to the opinions 
provided the February 2000 and August 2006 VA psychiatric 
examiners than that provided in earlier records because these 
VA opinions were provided after a review of the record on 
appeal and were based upon thorough mental status 
evaluations.  Moreover, more recent medical opinions are of 
greater probative value in determining whether there is a 
current diagnosis of either disability at issue.  See Boggs 
v. West, 11 Vet. App. 334, 344 (1998).  

As the preponderance of the competent evidence is against 
finding that the veteran currently has depression, service 
connection for this disability must be denied on a direct and 
a presumptive basis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.307, and 3.309; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

In reaching this conclusion, the Board has not overlooked the 
appellant's and his representative's statements to the RO, 
the claimant's statements to his VA examiners and physicians, 
or the personal hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide opinions relating 
to the diagnosis or etiology of diseases or disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements are not probative evidence as to 
the latter issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim for service 
connection for depression, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board wishes to inform the veteran that, as there is a 
lifetime presumption for depressive neurosis (or dysthymic 
disorder) and any of the anxiety states, he should file 
another claim for service connection if there is medical 
evidence of a diagnosis of one of these psychiatric 
disorders.  In the meantime, as the most recent psychiatric 
examinations have ruled out a current diagnosis of the 
claimed disorder, the Board must deny the claim.   


ORDER

Service connection for peptic ulcer disease is granted.

Service connection for depression is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


